Exhibit 10.5

 

ANNEX A
RULES OF CONSTRUCTION AND DEFINED TERMS

 

Unless the context otherwise requires, in this Annex A and each Transaction
Document (or other document) to which this Annex A is attached:

 

(a)                                 A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 

(b)                                 Unless otherwise defined, all terms that are
defined in the UCC shall have the meanings stated in the UCC.

 

(c)                                  Words of the masculine, feminine or neuter
gender shall mean and include the correlative words of other genders.

 

(d)                                 The definitions of terms shall apply equally
to the singular and plural forms of the terms defined.

 

(e)                                  The terms “include”, “including” and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

(f)                                   Unless otherwise specified, references to
an agreement or other document include references to such agreement or document
as from time to time amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms thereof (subject to any restrictions on
such amendments, restatements, reformations, supplements or modifications set
forth in this Annex A or any Transaction Document (or other document)) and
include any Annexes, Exhibits and Schedules attached thereto.

 

(g)                                  References to any Applicable Law shall
include such Applicable Law as from time to time in effect, including any
amendment, modification, codification, replacement or reenactment thereof or any
substitution therefor.

 

(h)                                 References to any Person shall be construed
to include such Person’s successors and permitted assigns (subject to any
restrictions on assignment, transfer or delegation set forth in this Annex A or
any Transaction Document (or other document)), and any reference to a Person in
a particular capacity excludes such Person in other capacities.

 

(i)                                     The word “will” shall be construed to
have the same meaning and effect as the word “shall”.

 

(j)                                    The words “hereof”, “herein”, “hereunder”
and similar terms when used in this Annex A or any Transaction Document (or
other document) shall refer to this Annex A or such Transaction Document (or
other document) as a whole and not to any particular provision hereof or
thereof, and Article, Section, Annex, Schedule and Exhibit references herein and
therein are references to Articles and Sections of, and Annexes, Schedules and
Exhibits to, the relevant Transaction Document (or other document) unless
otherwise specified.

 

1

--------------------------------------------------------------------------------


 

(k)                                 In the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and each of the words “to” and “until” means “to but excluding”.

 

(l)                                     References to a class of Notes shall be
to the Original Notes, to a class of Subordinated Notes or to a class of
Refinancing Notes, as applicable.

 

(m)                             References to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
the relevant Transaction Document (or other document).

 

(n)                                 Where any payment is to be made, any funds
are to be applied or any calculation is to be made under any Transaction
Document (or other document) on a day that is not a Business Day, unless such
Transaction Document (or other document) otherwise provides, such payment shall
be made, such funds shall be applied and such calculation shall be made on the
immediately succeeding Business Day, and payments shall be adjusted accordingly,
including interest unless otherwise specified; provided, however, that no
interest shall accrue in respect of any payments made on Fixed Rate Notes on
that succeeding Business Day.

 

(o)                                 References to any Calculation Date or
Relevant Calculation Date, in each case that would be prior to the first
Calculation Date that follows the Closing Date, shall be deemed to refer to the
Closing Date.

 

(p)                                 Any reference herein to a term that is
defined by reference to its meaning in the Counterparty Agreement shall refer to
such term’s meaning in the Counterparty Agreement as in existence on the date of
the relevant Transaction Document (or other document) to which this Annex A is
attached (and not to any new, substituted or amended version thereof).

 

“Acceleration Default” means any Event of Default of the type described in
Section 4.1(f) of the Indenture.

 

“Acceleration Notice” means a written notice given after the occurrence and
during the continuation of an Event of Default to the Issuer by the Senior
Trustee (at the direction of the Controlling Party) or the Controlling Party
pursuant to Section 4.2 of the Indenture declaring all Outstanding principal of
and accrued and unpaid interest on the Notes to be immediately due and payable.

 

“Account Control Agreement” or “Control Agreement” means the Account Control
Agreement, dated as of the Closing Date, by and among the Issuer, as Grantor,
the Servicer and U.S. Bank National Association, as the Secured Party and as the
Financial Institution.

 

2

--------------------------------------------------------------------------------


 

“Accounts” means the Collection Account and any other account established and
maintained pursuant to Section 3.1 of the Indenture.

 

“Act” has the meaning set forth in Section 1.3(a) of the Indenture.

 

“Additional Interest” means, with respect to the Notes, interest accrued on the
amount of any interest and Premium, if any, in respect of such Notes that is not
paid when due at the Note Interest Rate of such Notes for each Interest Accrual
Period until any such unpaid interest or Premium is paid in full, compounded
quarterly on each Payment Date, to the fullest extent permitted by Applicable
Law.

 

“Administrative Expenses” means fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date) and payable in the following order by the Issuer: first, to the
Trustee pursuant to the Indenture, second, on a pro rata basis, the following
amounts (excluding indemnities) to the following parties:

 

(i)                                     the Service Providers, including counsel
of the Issuer, for fees and expenses not otherwise included under Transaction
Expenses; and

 

(ii)                                  any other Person in respect of any other
fees or expenses permitted under the Indenture and the documents delivered
pursuant to or in connection with the Indenture;

 

and third, on a pro rata basis, indemnities payable to any Person pursuant to
any Transaction Document; provided, that for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses shall not constitute Administrative Expenses; provided,
further, to the extent the payment in full of all Administrative Expenses that
were due but not paid on any prior Payment Date is not possible, (i) any
Administrative Expenses due to the Trustee shall be paid in full in the order in
which they were incurred, and then (ii) any remaining previously unpaid
Administrative Expenses shall be paid in the priority set forth above.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing.

 

“Agent Members” has the meaning set forth in Section 2.10(a) of the Indenture.

 

“AHYDO Redemption Date” has the meaning set forth in Section 3.8(e) of the
Indenture.

 

“ANORO” means (a) the combination medicine comprising UMEC with VI, with no
other therapeutically active component, and explicitly excluding either
component as a monotherapy, and which is proposed, as of the date hereof, to be
sold under the brand name

 

3

--------------------------------------------------------------------------------


 

“ANORO™ ELLIPTA™”, and (b) any and all product improvements, additional claims,
line extensions, dosage changes and alternate delivery systems and formulations,
in each case, with respect to only such combination medicine set forth in clause
(a) comprising UMEC with VI, with no other therapeutically active component (and
explicitly excluding either component as a monotherapy).

 

“ANORO Royalty Payment”:

 

(a)                                 means the following payments, when, as and
if received by the Transferor under the Counterparty Agreement (or the Issuer as
the Transferor’s assignee under the Sale and Contribution Agreement) during the
Royalty Payment Term, subject to clauses (b) and (c) of this definition:

 

(i)                                     royalty payments on any global Net Sales
of ANORO by the Counterparty, its Affiliates and their licensees (and their
licensees’ Affiliates) to Third Parties (as “Affiliates” and “Third Parties” are
defined in the Counterparty Agreement) pursuant to Section 6.3 of the
Counterparty Agreement;

 

(ii)                                  any interest on amounts referred to in
clause (a)(i) immediately above that is paid pursuant to Section 6.8 of the
Counterparty Agreement;

 

(iii)                               any Infringement Payments with respect to
ANORO in lieu of the payments referred to in clause (a)(i) immediately above;
and

 

(iv)                              any Other Amounts with respect to ANORO in
lieu of the payments referred to in clause (a)(i) immediately above.

 

(b)                                 The payments and amounts set forth in clause
(a) above of this definition are subject to the reductions, deductions and
offsets contemplated by Sections 6.3, 6.4.1 and 6.9 of the Counterparty
Agreement.

 

(c)                                  The payments and amounts set forth in
clause (a) above of this definition do not include (i) any signing payments
(including any signing payments pursuant to Section 6.1.1 of the Counterparty
Agreement), (ii) any one-time fees for new compounds contributed to the
collaboration (including any one-time fee payments from the Counterparty to the
Transferor pursuant to Section 6.1.3 or 6.1.4 of the Counterparty Agreement),
(iii) any milestone payments pursuant to Section 6.2.2 of the Counterparty
Agreement, or (iv) any other payments (other than those expressly identified in
clause (a) above of this definition), in the case of clauses (i), (ii),
(iii) and (iv) of this clause (c), paid to the Transferee relating to ANORO.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

“Applicable Procedures” means the provisions of the rules and procedures of DTC,
the “Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream, as in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

“Applicable Treasury Rate” for any Redemption Date means the interest rate
(expressed as a semiannual decimal and, in the case of United States Treasury
bills, converted to a bond equivalent yield) determined on the fourth Business
Day prior to such Redemption Date to be the per annum rate equal to the
semiannual yield to maturity for United States Treasury securities maturing on
the Expected Maturity Date and trading in the public securities markets either
(a) as determined by interpolation between the most recent weekly average yield
to maturity for two series of United States Treasury securities trading in the
public securities markets, (i) one maturing as close as possible to, but earlier
than, the Expected Maturity Date and (ii) the other maturing as close as
possible to, but later than, the Expected Maturity Date, in each case as
published in the most recent H.15 (519) or (b) if a weekly average yield to
maturity for United States Treasury securities maturing on the Expected Maturity
Date is reported in the most recent H.15 (519), such weekly average yield to
maturity as published in such H.15 (519).

 

“Applicants” has the meaning set forth in Section 6.13 of the Indenture.

 

“Authorized Agent” means, with respect to the Notes, any authorized Calculation
Agent, Paying Agent, Transfer Agent or Registrar acting as such for the Notes.

 

“Authorized Parties” has the meaning set forth in Section 7(a) of the Account
Control Agreement.

 

“Available Collections Amount” means, for any Payment Date, the sum of (a) the
amount of Dollars on deposit in the Collection Account as of the Calculation
Date preceding such Payment Date and (b) the amount of any investment income on
amounts on deposit in the Accounts as of such Calculation Date.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (c) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or clause (b) above; or (d) without the consent or acquiescence of
such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency or similar
Applicable Law, or the filing of any such petition against such Person, or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such

 

5

--------------------------------------------------------------------------------


 

Person, in each case where such petition or order shall remain unstayed or shall
not have been stayed or dismissed within 90 days from entry thereof.

 

“Beneficial Holder” means any Person that holds a Beneficial Interest in any
Global Note through an Agent Member.

 

“Beneficial Interest” means any beneficial interest in any Global Note, whether
held directly by an Agent Member or held indirectly through an Agent Member’s
beneficial interest in such Global Note.

 

“Board of Managers” means the board of managers of the Issuer as constituted
pursuant to the Issuer’s limited liability company agreement.

 

“BREO/RELVAR” means (a) the combination medicine comprising FF and VI, with no
other therapeutically active component, and explicitly excluding either
component as a monotherapy, and which is proposed, as of the date hereof, to be
sold under the brand name “BREO® ELLIPTA®” in the United States and
“RELVAR® ELLIPTA®” in the European Union and Japan, and (b) any and all product
improvements, additional claims, line extensions, dosage changes and alternate
delivery systems and formulations, in each case, with respect only to such
combination medicine set forth in clause (a) comprising FF and VI, with no other
therapeutically active component (and explicitly excluding either component as a
monotherapy).

 

“BREO/RELVAR Royalty Payment”:

 

(a)                                 means the following payments, when, as and
if received by the Transferor under the Counterparty Agreement (or the Issuer as
the Transferor’s assignee under the Sale and Contribution Agreement) during the
Royalty Payment Term, subject to clauses (b) and (c) of this definition:

 

(i)                                     royalty payments on any global Net Sales
of BREO/RELVAR by the Counterparty, its Affiliates and their licensees (and
their licensees’ Affiliates) to Third Parties (as “Affiliates” and “Third
Parties” are defined in the Counterparty Agreement) pursuant to Section 6.3 of
the Counterparty Agreement;

 

(ii)                                  any interest on amounts referred to in
clause (a)(i) immediately above that is paid pursuant to Section 6.8 of the
Counterparty Agreement;

 

(iii)                               any Infringement Payments with respect to
BREO/RELVAR in lieu of the payments referred to in clause (a)(i) immediately
above; and

 

(iv)                              any Other Amounts with respect to BREO/RELVAR
in lieu of the payments referred to in clause (a)(i) immediately above.

 

(b)                                 The payments and amounts set forth in clause
(a) above of this definition are subject to the reductions, deductions and
offsets contemplated by Sections 6.3, 6.4.1 and 6.9 of the Counterparty
Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  The payments and amounts set forth in
clause (a) above of this definition do not include (i) any signing payments
(including any signing payments pursuant to Section 6.1.1 of the Counterparty
Agreement), (ii) any one-time fees for new compounds contributed to the
collaboration (including any one-time fee payments from the Counterparty to the
Transferor pursuant to Section 6.1.3 or 6.1.4 of the Counterparty Agreement),
(iii) any milestone payments pursuant to Section 6.2.2 of the Counterparty
Agreement, or (iv) any other payments (other than those expressly identified in
clause (a) above of this definition), in the case of clauses (i), (ii),
(iii) and (iv) of this clause (c), paid to the Transferee relating to
BREO/RELVAR.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, or Los Angeles, California or the
city in which the Corporate Trust Office of the Trustee is located (which as of
the Closing Date will be Boston, Massachusetts) are authorized or required by
Applicable Law to remain closed.

 

“Calculation Agent” means U.S. Bank National Association, a national banking
association, as Calculation Agent under the Indenture, and any successor
appointed pursuant to Section 2.3 of the Indenture.

 

“Calculation Date” means, for any Payment Date, the fifth Business Day preceding
such Payment Date.

 

“Calculation Date Information” means, with respect to any Calculation Date, the
information provided by the Servicer under Section 3.1(f)(v) of the Servicing
Agreement with respect to such Calculation Date.

 

“Calculation Report” has the meaning set forth in Section 3.4(b) of the
Indenture.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Cede” has the meaning set forth in Section 2.1(b) of the Indenture.

 

“Change of Control” means, with respect to the Equityholder (or any parent
entity of the Equityholder), any merger, consolidation or amalgamation (or any
transaction substantially similar to any of the foregoing) with, or, in the case
of clause (a) below, a sale of all or substantially all of the assets of the
Equityholder (or such parent entity) to, any other Person if the Equityholder
(or such parent entity) (a) is not the continuing or surviving entity but the
continuing or surviving entity shall have assumed all of the obligations of the
Equityholder under the Transaction Documents to which the Equityholder is a
party immediately prior to such transaction, or (b) is the continuing or
surviving entity.

 

7

--------------------------------------------------------------------------------


 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto
or Euroclear or Clearstream.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Clearstream” means Clearstream Banking, a French société anonyme.

 

“Closing” has the meaning set forth in Section 6.1 of the Sale and Contribution
Agreement.

 

“Closing Date” means April 17, 2014.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Collaboration Payments” means any amount payable to the Issuer by the
Counterparty pursuant to the Counterparty Agreement.

 

“Collateral” has the meaning set forth in the Granting Clauses of the Indenture.

 

“Collateral Account” has the meaning set forth in Section 1(a) of the Account
Control Agreement.

 

“Collection Account” has the meaning set forth in Section 3.1(a) of the
Indenture.

 

“Concentration Account” means account number 6745037900 established at U.S. Bank
National Association and identified by the name of LABA Royalty Sub
LLC-Concentration Account, or any successor account.

 

“Confidential Information” means, as it relates to the Transferor and its
“Affiliates” (as defined for this purpose in the Counterparty Agreement), the
Products and the Excluded Products, all information, data and know-how (whether
written or oral, or in electronic or other form) involving or relating in any
way, directly or indirectly, to the Products, the Excluded Products, the Master
Agreement, the Counterparty Agreement, the Transferred Assets, the Royalty
Payments or any other payments under the Counterparty Agreement, including
(a) any license, sublicense, assignment, product development, royalty, sale,
supply or other agreements (including the Master Agreement and the Counterparty
Agreement) involving or relating in any way, directly or indirectly, to the
Transferred Assets, the Royalty Payments, any other payments under the
Counterparty Agreement or the intellectual property, compounds or products
giving rise to the Transferred Assets, and including all terms and conditions
thereof and the identities of the parties thereto, (b) any reports, data,
materials or other documents of any kind concerning or relating in any way,
directly or indirectly, to the Transferor, the Products, the Excluded Products,
the Master Agreement, the Counterparty Agreement, the Transferred Assets, the
Royalty Payments, any other payments under the Counterparty Agreement or the
intellectual property, compounds or products giving rise to the Transferred
Assets, and including reports, data, materials or other documents of any kind
delivered pursuant to or under any of the agreements

 

8

--------------------------------------------------------------------------------


 

referred to in clause (a) above, and (c) any inventions, devices, improvements,
formulations, discoveries, compositions, ingredients, patents, patent
applications, know-how, processes, trial results, research, developments or any
other intellectual property, trade secrets or information involving or relating
in any way, directly or indirectly, to the Transferred Assets or the compounds
or products giving rise to the Transferred Assets; provided, however, that
Confidential Information shall not include information that is (i) already in
the public domain at the time information, data and know-how is disclosed other
than as a result of disclosure in violation of the confidentiality undertakings
in the Sale and Contribution Agreement or (ii) lawfully obtained from other
sources on a non-confidential basis.

 

“Confidentiality Agreement” means, with respect to Noteholders or Beneficial
Holders at the Closing Date with respect to the Original Notes (or, with respect
to Noteholders or Beneficial Holders with respect to any Subordinated Notes or
any Refinancing Notes), a confidentiality agreement for the benefit of the
Issuer provided in each case to the Registrar on or prior to the Closing Date
(or on or prior to the date of issuance of any such Subordinated Notes or
Refinancing Notes), and otherwise means a confidentiality agreement for the
benefit of the Issuer substantially in the form of Exhibit B to the Indenture or
substantially in the form of any confidentiality agreement referenced in
Schedule 1 to each Purchase Agreement; provided, that such Confidentiality
Agreement shall include a certification from each prospective purchaser of the
Notes or a beneficial interest therein that is a signatory thereto that it is
not a Restricted Party.

 

“Controlling Party” means Noteholders holding more than 50% of the aggregate
Outstanding Principal Balance of the Senior Class of Notes which for the
avoidance of doubt shall exclude Notes held by any Person that has not delivered
a Confidentiality Agreement or a written certification to the Trustee in the
form attached as Exhibit H to the Indenture in which such Person certifies it is
not a Restricted Party; provided, that for purposes of calculating whether the
definition of “Controlling Party” has been satisfied, the Notes beneficially
owned by Theravance and any of its Affiliates shall be excluded from this
calculation.  For the avoidance of doubt, the transfer of an interest in the
Notes to a Non-Permitted Holder shall be deemed null and void for all purposes
under the Indenture including from this calculation.

 

“Corporate Trust Office” means the office of the Trustee in the city at which at
any particular time the Trustee’s duties under the Transaction Documents shall
be principally administered and, on the Closing Date, shall be U.S. Bank
National Association, One Federal Street, 3rd Floor, Boston, Massachusetts
02110, Attention: Corporate Trust Services (LABA Royalty Sub LLC).

 

“Counterparty” means Glaxo Group Limited, a private company limited by shares
registered under the laws of England and Wales.

 

“Counterparty Agreement” means that certain Collaboration Agreement, dated as of
November 14, 2002, as amended by the Letter Agreement, dated as of April 11,
2006, as amended by the First Assignment Agreement, dated as of November 30,
2009, as amended by the Second Assignment Agreement, dated as of March 8, 2010,
as amended by the Third Assignment Agreement, dated as of March 8, 2010, and as
amended by the Theravance Collaboration Agreement Amendment, dated as of
March 3, 2014, by and between Theravance and the Counterparty.

 

9

--------------------------------------------------------------------------------


 

“Counterparty Agreement Guarantee” means the Guarantee, dated as of the Closing
Date, by Theravance in favor of the Counterparty with respect to the performance
by the Issuer of the Counterparty Agreement delivered pursuant to the
Collaboration Agreement.

 

“Counterparty Instruction” means the irrevocable direction to the Counterparty
in the form set forth in Exhibit A to the Sale and Contribution Agreement.

 

“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

 

“Definitive Notes” has the meaning set forth in Section 2.11(n) of the
Indenture.

 

“Direction” means any direction, consent, request, demand, authorization,
notice, waiver or other Act.

 

“Distribution Report” has the meaning set forth in Section 2.13(a) of the
Indenture.

 

“Dollar” or the sign “$” means United States dollars.

 

“DTC” means The Depository Trust Company, its nominees and their respective
successors.

 

“Eligibility Requirements” has the meaning set forth in Section 2.3(c) of the
Indenture.

 

“Eligible Account” means a trust account maintained on the books and records of
an Eligible Institution in the name of the Issuer.

 

“Eligible Institution” means any bank organized under the laws of the U.S. or
any state thereof or the District of Columbia (or any domestic branch of a
foreign bank), which at all times has either (a) a long-term unsecured debt
rating of at least A2 by Moody’s and A by S&P or (b) a certificate of deposit
rating of at least P-1 by Moody’s and A-1 by S&P.

 

“Eligible Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form that evidence:

 

(a)                                 direct obligations of, and obligations fully
Guaranteed as to timely payment of principal and interest by, the U.S. or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the U.S. (having original maturities of no more than
365 days or such lesser time as is required for the distribution of funds); or

 

(b)                                 demand deposits, time deposits or
certificates of deposit of the Trustee or of depositary institutions or trust
companies organized under the laws of the U.S. or any state thereof or the
District of Columbia (or any domestic branch of a foreign bank) with capital and
surplus of not less than $500,000,000 (i) having original maturities of no more
than 365 days or such lesser time as is required for the distribution of funds;
provided, that, at the time of investment or contractual commitment to invest
therein, the short-term debt rating of such depositary institution or trust
company shall be at least P-1 by Moody’s and A-1 by S&P or (ii)

 

10

--------------------------------------------------------------------------------


 

having maturities of more than 365 days and, at the time of the investment or
contractual commitment to invest therein, a rating of at least A2 by Moody’s and
A by S&P;

 

provided, however, that no investment shall be made in any obligations of any
depositary institution or trust company that is identified in a written notice
to the Trustee from the Issuer or the Servicer as having a contractual right to
set off and apply any deposits held, or other indebtedness owing, by the Issuer
to or for the credit or the account of such depositary institution or trust
company, unless such contractual right by its terms expressly excludes all
Eligible Investments.

 

“Equityholder” means, as of any date of determination, the holder or holders of
the Capital Securities of the Issuer as of such date (which as of the Closing
Date shall be Theravance).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default” has the meaning set forth in Section 4.1 of the Indenture.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the regulations thereunder.

 

“Excluded Products” means any therapeutically active component or product,
whether as a monotherapy, combination product or otherwise, and any delivery
devices (whether stand-alone or with any one or more therapeutically active
components or products), other than the Products.  “Excluded Products” includes,
by way of example:

 

(a)                                 UMEC, as a monotherapy or in a combination
product (other than UMEC and VI, with no other therapeutically active
component), including a combination product that includes (i) UMEC, (ii) VI and
(iii) at least one other therapeutically active component;

 

(b)                                 FF, as a monotherapy or in a combination
product (other than FF and VI, with no other therapeutically active component),
including a combination product that includes (i) FF, (ii) VI and (iii) at least
one other therapeutically active component;

 

(c)                                  VI, in any product other than (i) ANORO,
(ii) BREO/RELVAR and (iii) VI Monotherapy; and

 

(d)                                 any other therapeutically active component
or product (including a combination product of two or more therapeutically
active components not expressly specified in the definition of each of ANORO,
BREO/RELVAR and VI Monotherapy).

 

“Excluded Property” means the accounts and other assets and property of the
Issuer that are not part of the Collateral.  Excluded Property includes the
Counterparty Agreement and the rights of the Issuer under the Counterparty
Agreement (including any residual intellectual property rights of the Issuer
that may arise under the Counterparty Agreement).

 

11

--------------------------------------------------------------------------------


 

“Excluded Rights and Obligations” means all of the Transferor’s rights and
obligations under the Counterparty Agreement relating to any product developed
and commercialized under the Counterparty Agreement other than the Products,
including (i) the right to appoint members and substitute members to the Joint
Steering Committee (as defined in the Counterparty Agreement) and the Joint
Product Committee (as defined in the Counterparty Agreement) pursuant to
Sections 3.1.2 and 3.2.2 of the Counterparty Agreement and (ii) the TRC LLC
Rights and Obligations.

 

“Expected Maturity Date” means November 15, 2019.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“FF” means the inhaled corticosteroid fluticasone furoate or an ester, salt or
other noncovalent derivative thereof.

 

“Final Legal Maturity Date” means, with respect to (a) the Original Notes,
May 15, 2029, and (b) with respect to any Subordinated Notes or Refinancing
Notes, the date specified in the indenture supplemental to the Indenture
providing for their issuance; provided, that the Final Legal Maturity Date with
respect to any Subordinated Notes where the proceeds thereof are not used to
redeem or refinance all of the Outstanding Original Notes (or any Refinancing
Notes in respect thereof) shall be no earlier than May 15, 2029.

 

“Financial Institution” has the meaning set forth in the preamble to the Account
Control Agreement.

 

“Fixed Rate Notes” means (a) the Original Notes and (b) any Subordinated Notes
or Refinancing Notes issued with a fixed rate of interest.

 

“Floating Rate Notes” means any Subordinated Notes or Refinancing Notes issued
with a floating or variable rate of interest.

 

“Foreign Purchasers” means prospective purchasers of Original Notes that are
Non-U.S. Persons, including dealers or other professional fiduciaries in the
United States acting on a discretionary basis for foreign beneficial holders
(other than an estate or trust).

 

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

 

“Global Notes” means any Rule 144A Global Note, IAI Global Note and Regulation S
Global Note.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each patent office, the FDA
and any other government authority in any jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“Grant” means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in, deposit, set over and confirm. A Grant of any item of the
Collateral shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of such item of the Collateral, and all other
monies payable thereunder, to give and receive notices and other communications,
to make waivers or other agreements, to exercise all rights and options, to
bring any suit in equity, action at law or other judicial or administrative
proceeding in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party may be entitled to do or receive
thereunder or with respect thereto.

 

“Grantor” has the meaning set forth in the preamble to the Account Control
Agreement.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
indebtedness or other obligation of such other Person or (b) entered into for
purposes of assuring in any other manner the obligee of such indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The term “Guarantee” when used as a verb has a corresponding
meaning.

 

“H.15 (519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, and the most recent H.15 (519) is the H.15 (519) published prior
to the close of business on the fourth Business Day prior to the applicable
Redemption Date.

 

“HMRC” mean the non-ministerial department of the government of the United
Kingdom responsible for the collection of taxes named Her Majesty’s Revenue and
Customs.

 

“Holder” or “Noteholder” means any Person in whose name a Note is registered
from time to time in the Register for such Note.

 

“IAI” or “Institutional Accredited Investor” means a Person that is an
accredited investor as that term is defined in Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act.

 

“IAI Global Note” has the meaning set forth in Section 2.1(b) of the Indenture.

 

“IAI/QP” has the meaning set forth in Section 2.1(b) of the Indenture.

 

“Important Section 3(c)(7) Notice” has the meaning specified in
Section 2.17(a) of the Indenture.

 

“Indenture” means that certain indenture, dated as of the Closing Date, by and
between the Issuer and the Trustee.

 

13

--------------------------------------------------------------------------------


 

“Independent Manager” means a natural person who, (A) (1) has prior experience
as an independent director, independent manager or independent member with at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and (2) is provided by CICS, LLC,
CT Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company SP Services, Inc., Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional independent managers, another nationally-recognized company
reasonably approved by the Equityholder, in each case that is not an Affiliate
of the Issuer and that provides professional independent managers and other
corporate services in the ordinary course of its business, (B) is not, and has
not been for a period of five years prior to his or her appointment as an
independent manager of the Issuer:  (1) a stockholder (whether direct, indirect
or beneficial), counterparty under a contract for commercial services, advisor
or supplier of the Equityholder or any of its Affiliates (the “Parent Group”),
(2) a director, officer, employee, partner, attorney or consultant of the Parent
Group, (3) a person related to any person referred to in clause (1) or
(2) above, (4) a person or other entity controlling or under common control with
any such stockholder, partner, counterparty under a contract for commercial
services, supplier, employee, officer or director or (5) a trustee, conservator
or receiver for any member of the Parent Group and (C) shall not at any time
serve as a trustee in bankruptcy for the Issuer, the Equityholder or any
Affiliate thereof, and shall insure that (v) no resignation or removal of an
Independent Manager shall be effective until a successor Independent Manager is
appointed and such successor shall have accepted his or her appointment as an
Independent Manager by a written instrument, (w) at least two members of the
Issuer’s Board of Managers shall be Independent Managers, (x) the Issuer’s Board
of Managers shall not approve, or take any other action to cause the filing of,
a voluntary bankruptcy petition with respect to the Issuer or consent to an
involuntary bankruptcy petition with respect to the Issuer unless a unanimous
vote of the Issuer’s Board of Managers (which vote shall include the affirmative
vote of the Independent Managers) shall approve the taking of such action in
writing prior to the taking of such action, (y) the Issuer’s Board of Managers
shall not vote on any matter requiring the vote of its Independent Managers
under its limited liability company agreement unless and until each Independent
Manager is then serving on the Issuer’s Board of Managers and (z) the provisions
requiring Independent Managers and the provisions described in clauses (x) and
(y) of this definition cannot be amended without the prior written consent of
the Equityholder.

 

“Infringement Payments” means any net collections, recoveries, damages, awards
or settlement payments that are actually paid to the Transferee (or the
Transferor on its behalf) as a result of any settlement discussion, litigation,
arbitration or other legal proceeding brought against third-party infringers by
the Transferee (or the Transferor on its behalf) pursuant to Article 13 of the
Counterparty Agreement, excluding any portion thereof payable to the
Counterparty.

 

“Initial Notice” has the meaning set forth in Section 4.17(a) of the Indenture.

 

“Interest Accrual Period” means the period beginning on (and including) the
Closing Date (or, with respect to any Subordinated Notes or any Refinancing
Notes, the date of issuance of such Subordinated Notes or Refinancing Notes) and
ending on (but excluding) the first

 

14

--------------------------------------------------------------------------------


 

Payment Date thereafter and each successive period beginning on (and including)
a Payment Date and ending on (but excluding) the succeeding Payment Date;
provided, however, that the final Interest Accrual Period shall end on but
exclude the final Payment Date (or, if earlier, with respect to any class of
Notes repaid in full, the date such class of Notes is repaid in full).

 

“Interest Amount” means, with respect to the Outstanding Principal Balance of
any class of Notes, on any Payment Date, the amount of accrued and unpaid
interest at the Note Interest Rate with respect to the Outstanding Principal
Balance of such class of Notes on such Payment Date (including any Additional
Interest, if any), determined in accordance with the terms thereof (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar Applicable Law, whether or not permitted as a claim under
such Applicable Law).

 

“Interest Deferral Period” has the meaning set forth in Section 3.7(a) of the
Indenture.

 

“Interest Shortfall” has the meaning set forth in Section 3.4(a)(ix) of the
Indenture.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended, and the regulations thereunder.

 

“Involuntary Bankruptcy” means, without the consent or acquiescence of the
Issuer, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar Applicable Law, or
the filing of any such petition against the Issuer, or, without the consent or
acquiescence of the Issuer, the entering of an order appointing a trustee,
custodian, receiver or liquidator of the Issuer or of all or any substantial
part of the property of the Issuer, in each case where such petition or order
shall remain unstayed or shall not have been stayed or dismissed within 90 days
from entry thereof.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuer” means LABA Royalty Sub LLC, a Delaware limited liability company, as
issuer of the Notes pursuant to the Indenture.

 

“Issuer Organizational Documents” means the certificate of formation of the
Issuer dated as of November 22, 2013, and the limited liability company
agreement of the Issuer dated as of the Closing Date.

 

“Item” or “Items” has the meaning set forth in Section 4 of the Account Control
Agreement.

 

“Judgment Currency” has the meaning set forth in Section 12.9(e) of the
Indenture.

 

“Legend” has the meaning set forth in Section 2.2(d) of the Indenture.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to

 

15

--------------------------------------------------------------------------------


 

secure payment of a debt or performance of an obligation, including any
conditional sale or any sale with recourse.

 

“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including expenses of investigation and attorneys’ fees), fine,
judgment, liability, obligation, penalty, or Set-off.

 

“Manager” means a manager of the Issuer.

 

“Mandatory Tax Redemption” has the meaning set forth in Section 3.8(e) of the
Indenture.

 

“Master Agreement” means the Master Agreement, dated as of March 3, 2014, among
Theravance, Theravance Biopharma, Inc. and the Counterparty.

 

“Material Adverse Change” means any event, circumstance or change that would
reasonably be expected to result, individually or in the aggregate, in a
material adverse effect, on (i) the legality, validity or enforceability of any
of the Transaction Documents, the Counterparty Agreement or the back-up security
interest granted pursuant to the Sale and Contribution Agreement, (ii) the right
or ability of Theravance (or any of its permitted assignees under the Sale and
Contribution Agreement), the Issuer or the Servicer to perform any of its
obligations under any of the Transaction Documents or the Counterparty
Agreement, in each case to which it is a party, or to consummate the
transactions contemplated under any of the Transaction Documents or the
Counterparty Agreement, (iii) the rights or remedies of the Issuer under the
Transaction Documents or the Counterparty Agreement, (iv) the timing, amount or
duration of the Retained Royalty Payments or the right of the Issuer to receive
the Retained Royalty Payments, (v) the Collateral, or (vi) the ability of the
Trustee to realize the practical benefit of the Collateral.

 

“Material Adverse Effect” means any one or more of: (a) a material adverse
effect on the ability of the Transferor to consummate the transactions
contemplated under the Transaction Documents to which it is a party and perform
its obligations thereunder, (b) a material adverse effect on the validity or
enforceability thereof or the rights of the Transferee thereunder, or (c) a
material adverse effect on the ANORO Royalty Payment, the BREO/RELVAR Royalty
Payment or the VI Monotherapy Royalty Payment.

 

“Memorandum” means the final private placement memorandum of the Issuer for the
Original Notes dated April 9, 2014.

 

“Milestone Payment Reserve Account” has the meaning set forth in
Section 3.1(e)(iv) of the Servicing Agreement.

 

“Milestone Payments” means payments Theravance has made and is obligated to make
to the Counterparty pursuant to Section 6.2.3 of the Counterparty Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business or, if such corporation or its successor shall for any reason no
longer perform the functions of a rating agency, “Moody’s” shall be deemed to
refer to any other nationally

 

16

--------------------------------------------------------------------------------


 

recognized statistical rating organization (within the meaning ascribed thereto
by the Exchange Act) designated by the Issuer.

 

“Net Sales” has the meaning set forth in Section 1.61 of the Counterparty
Agreement.

 

“Nomination Period” has the meaning set forth in Section 4.17(a) of the
Indenture.

 

“Nominee” has the meaning set forth in Section 4.17(a) of the Indenture.

 

“Non-Permitted Holder” has the meaning set forth in Section 2.19(a) of the
Indenture.

 

“Non-U.S. Person” means a person who is not a U.S. person within the meaning of
Regulation S.

 

“Non-U.S. Person/QP” has the meaning set forth in Section 2.1(b) of the
Indenture.

 

“Note Interest Rate” means, with respect to any class of the Notes for any
Interest Accrual Period, the interest rate set forth in such class of Notes for
such Interest Accrual Period.

 

“Note Purchase Price” has the meaning set forth in Section 3.1 of each Purchase
Agreement.

 

“Note Purchasers” has the meaning set forth in Section 1.1 of each Purchase
Agreement.

 

“Notes” means the Original Notes, any Subordinated Notes and any Refinancing
Notes.

 

“Notice of Exclusive Control” has the meaning set forth in Section 7(a) of the
Account Control Agreement.

 

“Notices” means notices, demands, certificates, requests, directions,
instructions and communications.

 

“Observer” has the meaning set forth in Section 4.17(a) of the Indenture.

 

“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, a Responsible Officer of the Issuer and, with respect to any other
Person, any officer, director, manager, partner, trustee or equivalent
representative of such Person.

 

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer or the Transferor, that meets the
requirements of Section 1.2 of the Indenture.

 

“Optional Redemption” has the meaning set forth in Section 3.8(b) of the
Indenture.

 

“Original Notes” means the LABA PhaRMASM 9.0% Fixed Rate Term Notes due 2029 of
the Issuer in the initial Outstanding Principal Balance of $450,000,000,
substantially in the form of Exhibit A-1, Exhibit A-2, Exhibit A-3 or
Exhibit A-4 to the Indenture.

 

17

--------------------------------------------------------------------------------


 

“Other Agreements” has the meaning set forth in Section 3.1 of each Purchase
Agreement.

 

“Other Amounts” means (i) in respect of each of the ANORO Royalty Payment, the
BREO/RELVAR Royalty Payment and the VI Monotherapy Royalty Payment, any proceeds
(whether cash proceeds or otherwise) other than those in clauses (a)(ii) and
(a)(iii) of the definition of each of the foregoing Royalty Payments as, if and
when received by the Transferee in lieu of the royalty payments under clause
(a)(i) of the definition of each of the foregoing Royalty Payments, including
amounts received by the Transferee relating to any damages or penalties or
following any court action or out-of-court settlement between the Transferee (or
the Transferor on its behalf) and the Counterparty, and in all cases, subject to
the reductions, deductions, offsets and exclusions set forth in clauses (b) and
(c) of the definition of each Royalty Payment, (ii) any amounts paid or payable
to the Transferee pursuant to the first sentence of Section 2.1(e) of the Sale
and Contribution Agreement, and (iii) if a Recharacterization Event has
occurred, the proceeds thereof, including any proceeds of assets realized upon
foreclosure in connection therewith.

 

“Other Note Purchasers” has the meaning set forth in Section 3.1 of each
Purchase Agreement.

 

“Other Prices” has the meaning set forth in Section 3.1 of each Purchase
Agreement.

 

“Outstanding” means (a) with respect to the Notes of any class at any time, all
Notes of such class theretofore authenticated and delivered by the Trustee
except (i) any such Notes cancelled by, or delivered for cancellation to, the
Trustee, (ii) any such Notes, or portions thereof, for the payment of principal
of and accrued and unpaid interest on which moneys have been distributed to
Noteholders by the Trustee and any such Notes, or portions thereof, for the
payment or redemption of which moneys in the necessary amount have been
deposited in the Collection Account for such Notes; provided, that, if such
Notes are to be redeemed prior to the maturity thereof in accordance with the
requirements of Section 3.8 of the Indenture, written notice of such Redemption
shall have been given and not rescinded as provided in Section 3.9 of the
Indenture, or provision satisfactory to the Trustee shall have been made for
giving such written notice, and, if Redemption does not occur, then this clause
(ii) ceases to apply as of the date that was supposed to be the date of
Redemption, (iii) any such Notes in exchange or substitution for which other
Notes, as the case may be, have been authenticated and delivered, or which have
been paid pursuant to the terms of the Indenture (unless proof satisfactory to
the Trustee is presented that any of such Notes is held by a Person in whose
hands such Note is a legal, valid and binding obligation of the Issuer), or
(iv) any such Notes held by any Holder or Beneficial Holder that has not
delivered a Confidentiality Agreement or a written certification to the Trustee
in the form attached as Exhibit H to the Indenture in which it has certified
that it is not a Restricted Party and (b) when used with respect to any other
evidence of indebtedness, at any time, any principal amount thereof then unpaid
and outstanding (whether or not due or payable).

 

“Outstanding Principal Balance” means, with respect to any Note or other
evidence of indebtedness Outstanding, the total principal amount of such Note or
other evidence of indebtedness unpaid and Outstanding at any time, as determined
in the case of the Notes in the

 

18

--------------------------------------------------------------------------------


 

Calculation Report to be provided to the Issuer (or the Servicer) and the
Trustee by the Calculation Agent pursuant to Section 3.4 of the Indenture.

 

“Paying Agent” has the meaning set forth in Section 2.3(a) of the Indenture.

 

“Payment Date” means February 15, May 15, August 15 and November 15 of each
year, commencing with November 15, 2014 and including the Final Legal Maturity
Date, or, if such date is not a Business Day, the immediately following Business
Day.

 

“Permanent Regulation S Global Note” has the meaning set forth in
Section 2.1(b) of the Indenture.

 

“Permitted Holder” means (a) the Transferor, (b) the Issuer and (c) any Person
(including the Noteholders) that has executed a Confidentiality Agreement and
delivered such Confidentiality Agreement to the Registrar in accordance with the
terms of the Indenture; provided, that a Restricted Party may not be a Permitted
Holder.

 

“Permitted Lien” means (a) any lien for Taxes, assessments and governmental
charges or levies not yet due and payable or that are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been set aside on the books of the relevant Person,
(b) any Lien created in favor of the Trustee and (c) any other Lien created
under or expressly permitted under the Transaction Documents (including any
security interest created or required to be created under the Indenture,
including in connection with the issuance of any Subordinated Notes and any
Refinancing Notes).

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“Placement Agent” means Morgan Stanley & Co. LLC.

 

“Plan” means (i) an employee benefit plan (within the meaning of Section 3(3) of
ERISA) subject to Title I of ERISA, (ii) a plan (within the meaning of
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or (iii) an
employee benefit plan subject to any Similar Laws.

 

“Plan Assets” has the meaning given to such term by Section 3(42) of ERISA and
regulations issued by the U.S. Department of Labor, but also includes assets of
an employee benefit plan (within the meaning of Section 3(3) of ERISA) subject
to Similar Laws.

 

“Premium” means, with respect to any Note on any Redemption Date, any Redemption
Premium, if applicable, or, with respect to any Redemption Date, the portion of
the Redemption Price of the Notes being redeemed in excess of the Outstanding
Principal Balance of the Notes being redeemed.

 

“Price” has the meaning set forth in Section 3.1 of each Purchase Agreement.

 

“Priority of Payments” has the meaning set forth in Section 3.6(a) of the
Indenture.

 

19

--------------------------------------------------------------------------------


 

“Products” means ANORO, BREO/RELVAR and VI Monotherapy, and excluding, in each
case, all Excluded Products.

 

“Purchase Agreement” or “Purchase Agreements” means those certain note purchase
agreements dated the Closing Date among the Issuer, Theravance and the Note
Purchasers named therein; provided, that each such Purchase Agreement shall
include a certification from each Note Purchaser party thereto that it is not a
Restricted Party.

 

“Purchase Price” has the meaning set forth in Section 2.2 of the Sale and
Contribution Agreement.

 

“Purchaser” has the meaning set forth in Section 1.1 of each Purchase Agreement.

 

“QIB” or “Qualified Institutional Buyer” means a “qualified institutional buyer”
within the meaning of Rule 144A.

 

“QIB/QP” has the meaning set forth in Section 2.1(b) of the Indenture.

 

“Qualified Purchaser” means a “qualified purchaser” under Section 2(a)(51)(A) of
the Investment Company Act.

 

“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.

 

“Recharacterization Event” has the meaning set forth in Section 2.1(d) of the
Sale and Contribution Agreement.

 

“Record Date” means, with respect to each Payment Date, the close of business on
the fifteenth day preceding such Payment Date (without regard to whether such
date is a Business Day) or, with respect to the date on which any Direction is
to be given by the Noteholders, the close of business on the last Business Day
prior to the solicitation of the Direction.

 

“Redemption” means any Optional Redemption and any other redemption of Notes
described in Section 3.8(c) of the Indenture.

 

“Redemption Date” means the date, which may be any Business Day with respect to
any Redemption in whole, or any Payment Date with respect to any Redemption in
part, on which Notes are redeemed pursuant to a Redemption.

 

“Redemption Percentage” means the percentage value set forth in the table in the
definition of Redemption Price.

 

“Redemption Premium” means, in the case of any Subordinated Notes or Refinancing
Notes, the amount, if any, specified in the Resolution and set forth in any
indenture supplemental to the Indenture to be paid in the event of a Redemption
of such Subordinated Notes or Refinancing Notes separately from the Redemption
Price.

 

20

--------------------------------------------------------------------------------


 

“Redemption Price” means (a) in respect of an Optional Redemption of the
Original Notes (i) on any Redemption Date on or prior to April 16, 2015, an
amount equal to the greater of (x) the portion of the Outstanding Principal
Balance of the Original Notes being redeemed and (y) the present value,
discounted at the Applicable Treasury Rate, of the portion of the Outstanding
Principal Balance of the Original Notes being redeemed plus 1.00%, of such
principal payment amounts and interest at the Note Interest Rate on the
Outstanding Principal Balance of the Original Notes being redeemed (assuming the
principal balances are amortized at the times and in the assumed amounts set
forth in Schedule A to the Indenture), or (ii) on any Redemption Date on or
after April 17, 2015, an amount equal to the product of (x) the applicable
Redemption Percentage as set forth below and (y) the Outstanding Principal
Balance of the Original Notes that are being redeemed on such Redemption Date,
plus the accrued and unpaid interest to the Redemption Date on the Original
Notes that are being redeemed:

 

Redemption Date

 

Redemption Percentage

 

From and including April 17, 2015 to and including April 16, 2016

 

105.00

%

From and including April 17, 2016 to and including April 16, 2017

 

102.50

%

From and including April 17, 2017 and thereafter

 

100.00

%

 

and (b) in respect of any Subordinated Notes or Refinancing Notes, the
redemption price, if any, plus the accrued and unpaid interest to the Redemption
Date on the Subordinated Notes or Refinancing Notes, as the case may be,
established by or pursuant to a Resolution and set forth in any indenture
supplemental to the Indenture providing for the issuance of such Notes or
designated as such in the form of such Notes (any such Redemption Price in
respect of any Subordinated Notes or Refinancing Notes may include a Redemption
Premium, and such Resolution and indenture supplemental to the Indenture may
specify a separate Redemption Premium).

 

“Reference Date” means, with respect to each Interest Accrual Period for any
Floating Rate Notes, the day that is two Business Days prior to the Payment Date
on which such Interest Accrual Period commences; provided, however, that the
Reference Date with respect to the initial Interest Accrual Period means the
date that is two Business Days prior to the date of issuance of such
Subordinated Notes or Refinancing Notes.

 

“Refinancing” has the meaning set forth in Section 2.15(a) of the Indenture.

 

“Refinancing Expenses” means all Transaction Expenses incurred in connection
with an offering and issuance of Refinancing Notes.

 

“Refinancing Notes” means any class (or sub-class) of Notes issued by the Issuer
under the Indenture at any time and from time to time after the Closing Date
pursuant to Section 2.15 of the Indenture, the proceeds of which are used to
refinance all, but not part, of the Outstanding Principal Balance of a class of
Notes.

 

“Register” has the meaning set forth in Section 2.3(a) of the Indenture.

 

21

--------------------------------------------------------------------------------


 

“Registrar” has the meaning set forth in Section 2.3(a) of the Indenture.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Global Notes” has the meaning set forth in Section 2.1(b) of the
Indenture.

 

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

 

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Products may be marketed, sold and distributed in a jurisdiction, issued by
the appropriate Regulatory Agency.

 

“Relevant Calculation Date” has the meaning set forth in Section 3.4(a) of the
Indenture.

 

“Relevant Information” means any information provided to the Trustee, the
Calculation Agent or the Paying Agent in writing by any Service Provider
retained from time to time by the Issuer pursuant to the Transaction Documents.

 

“Representatives” has the meaning set forth in Section 17.3 of each Purchase
Agreement.

 

“Resolution” means a copy of a resolution certified by a Responsible Officer of
the Issuer as having been duly adopted by the Issuer and being in full force and
effect on the date of such certification.

 

“Responsible Officer” means (a) with respect to the Trustee, any officer within
the Corporate Trust Office, including any principal, vice president, managing
director, director, manager, associate or other officer of the Trustee
customarily performing functions similar to those performed by any of the
above-designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject, (b) with respect to the
Transferor, any officer of the Transferor, and (c) with respect to the Issuer,
any officer of the Issuer, any Manager or person designated by the governing
body of a Manager as a Responsible Officer for purposes of the Transaction
Documents.

 

“Restricted Party” means any of Almirall, AstraZeneca, Boehringer Ingelheim,
Chiesi, Forest Laboratories, Merck, Mylan, Novartis, Sandoz, Teva, Theravance
Biopharma and any other pharmaceutical or biotechnology company with a product
either being developed or commercialized for the treatment of respiratory
disease, and their respective Restricted Party Affiliates.

 

“Restricted Party Affiliate” with respect to any person, means any other person,
whether de jure or de facto, which directly or indirectly controls, is
controlled by, or is under common control with such person for so long as such
control exists, where “control” means the decision-making authority as to such
other person and, further, where such control shall be presumed to exist where
such other person owns more than fifty percent (50%) of the equity (or such
lesser

 

22

--------------------------------------------------------------------------------


 

percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) having the power to vote on or direct the affairs of
the entity.

 

“Restricted Period” means the Category 3 40-day distribution compliance period
applicable to debt offerings of U.S. issuers not subject to the reporting
requirements of the Exchange Act set forth in Regulation S.

 

“Retained Obligation” means the obligation to pay 40% of the remaining Milestone
Payments payable to the Counterparty pursuant to Section 6.2.3 of the
Counterparty Agreement in connection with the regulatory approval and launch of
the Products in the relevant jurisdictions pursuant to the Counterparty
Agreement.

 

“Retained Royalty Payments” means 40% of the ANORO Royalty Payment, 40% of the
BREO/RELVAR Royalty Payment and 40% of the VI Monotherapy Royalty Payment when,
as and if paid by the Counterparty pursuant to the Counterparty Agreement.

 

“Royalty Payments” means (a) the ANORO Royalty Payment, (b) the BREO/RELVAR
Royalty Payment and (c) the VI Monotherapy Royalty Payment.

 

“Royalty Payment Term” means, with respect to each Product, the time period
commencing on April 1, 2014 and ending, on a country-by-country and
product-by-product basis, on the date that the “Term” (as defined in the
Counterparty Agreement) expires or terminates with respect to such Product;
provided that in the event that the Counterparty Agreement is terminated and the
Transferor remains entitled to Royalty Payments under Section 14.6 of the
Counterparty Agreement, the Royalty Payment Term with respect to the relevant
Product shall be extended until the expiration or termination of such rights
under Section 14.6 of the Counterparty Agreement.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 144A Global Note” has the meaning set forth in Section 2.1(b) of the
Indenture.

 

“Sale and Contribution Agreement” means that certain sale and contribution
agreement dated as of the Closing Date by and between Theravance, in its
capacity as the Transferor thereunder, and the Issuer, in its capacity as the
Transferee thereunder.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto or, if such division or its
successor shall for any reason no longer perform the functions of a rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
statistical rating organization (within the meaning ascribed thereto by the
Exchange Act) designated by the Issuer.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Obligations” has the meaning set forth in the Granting Clauses of the
Indenture.

 

“Secured Parties” means each of the Noteholders and the Trustee.

 

23

--------------------------------------------------------------------------------


 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
regulations thereunder.

 

“Security Interest” means the security interest granted or expressed to be
granted in the Collateral pursuant to the Granting Clauses of the Indenture.

 

“Senior Claim” has the meaning set forth in Section 10.1(a) of the Indenture.

 

“Senior Class of Notes” means (a) so long as any Original Notes (or any
Refinancing Notes in respect of the Original Notes) are Outstanding, the
Original Notes (or Refinancing Notes in respect of the Original Notes), or
(b) if no Original Notes (or any Refinancing Notes in respect of the Original
Notes) are Outstanding, the class or classes (or sub-class or sub-classes) of
Subordinated Notes defined as such pursuant to the Resolution(s) and/or
indenture(s) supplemental to the Indenture providing for the issuance of such
Subordinated Notes.

 

“Senior Trustee” means the Trustee, acting in its capacity as the trustee of the
Senior Class of Notes.

 

“Service Providers” means the Servicer, the Trustee, the Independent Managers,
the Calculation Agent, the Transfer Agent, the Paying Agent, the Registrar, and
any outside law firm, accounting firm or other consultant providing services to
the Issuer.

 

“Servicer” means Theravance, in its capacity as the servicer pursuant to the
Servicing Agreement and its permitted successors and assigns in such capacity.

 

“Servicer Termination Event” has the meaning set forth in Section 3.1(c) of the
Servicing Agreement.

 

“Servicing Agreement” means that certain servicing agreement dated as of the
Closing Date between the Issuer and the Servicer.

 

“Servicing Fee” has the meaning set forth in Section 2.1 of the Servicing
Agreement.

 

“Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.

 

“Similar Laws” means any federal, state, local or non-U.S. laws or regulations
that are substantially similar to Title I of ERISA or Section 4975 of the Code
that govern governmental, church or foreign plans.

 

“Solicitation Notice” has the meaning set forth in Section 4.17(c) of the
Indenture.

 

“Solicitation Period” has the meaning set forth in Section 4.17(c) of the
Indenture.

 

“Spin-Off” means the spin-off of Theravance Biopharma from Theravance as a
separate and independent, publicly traded company through a pro rata dividend of
Theravance Biopharma ordinary shares to Theravance stockholders.

 

24

--------------------------------------------------------------------------------


 

“Spin-Off Date” means the date of the Spin-Off.

 

“Sublicensee” means any sublicensee of Counterparty under the Counterparty
Agreement.

 

“Subordinated Claim” has the meaning set forth in Section 10.1(a) of the
Indenture.

 

“Subordinated Note Issuance” has the meaning set forth in Section 2.16(a) of the
Indenture.

 

“Subordinated Notes” means any class (or sub-class) of Notes issued under the
Indenture in such form as shall be authorized by a Resolution and set forth in
any indenture supplemental to the Indenture in respect thereof pursuant to
Section 2.16 of the Indenture and any Refinancing Notes issued to refinance the
foregoing.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.

 

“Taxes” means (a) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
incurred or imposed with respect thereto) now or hereafter imposed, levied,
collected, withheld or otherwise assessed by the U.S. or by any state, local,
foreign or other Governmental Authority (or any subdivision or agency thereof)
or other taxing authority, including taxes or other charges on or with respect
to income, franchise, windfall or other profits, gross receipts, property,
sales, use, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth and similar charges and
taxes or other charges in the nature of excise, deduction, withholding, ad
valorem, stamp, transfer, value added, taxes on goods and services, escheat,
gains taxes, license, registration and documentation fees, customs duties,
tariffs and similar charges, (b) liability for such a tax that is imposed by
reason of United States Treasury Regulation Section 1.1502-6 or similar
provision of Applicable Law and (c) liability for the payment of any amounts as
a result of any express or implied obligation to indemnify any other Person with
respect to the payment of any amounts described in clause (a) or clause (b).

 

“Temporary Regulation S Global Note” has the meaning set forth in
Section 2.1(b) of the Indenture.

 

“Territory” has the meaning set forth in Section 1.88 of the Counterparty
Agreement.

 

“Theravance” means Theravance, Inc., a Delaware corporation.

 

“Theravance Biopharma” means Theravance Biopharma, Inc., a Cayman Islands
exempted company.

 

25

--------------------------------------------------------------------------------


 

“Theravance Collaboration Agreement Amendment” means the Theravance
Collaboration Agreement Amendment, dated March 3, 2014, between Theravance and
the Counterparty.

 

“Theravance SEC Documents” means, collectively, the Form 10-K filed by
Theravance with the SEC on March 3, 2014 with respect to the fiscal year ended
December 31, 2013 and all reports Theravance has filed with the SEC under the
Exchange Act for all periods subsequent to December 31, 2013, all in the form so
filed.

 

“Transaction Documents” means the Indenture, the Notes, the Servicing Agreement,
the Account Control Agreement, the Sale and Contribution Agreement, the Purchase
Agreements and each other agreement pursuant to which the Trustee (or its agent)
is granted a Lien to secure the obligations under the Indenture or the Notes.

 

“Transaction Expenses” means the out-of-pocket expenses payable by the Issuer in
connection with (a) the offering and sale of the Original Notes, including
placement fees, any initial fees payable to Service Providers and the reasonable
fees and expenses of Pillsbury Winthrop Shaw Pittman LLP, special counsel to the
Noteholders in connection with the offering and issuance of the Original Notes,
and (b) the offering and sale of any Subordinated Notes or any Refinancing
Notes, including the reasonable fees and expenses of counsel in connection
therewith, to the extent specified in the Resolution authorizing such offering
and sale.

 

“Transfer Agent” has the meaning set forth in Section 2.3(a) of the Indenture.

 

“Transferee” has the meaning set forth in the preamble to the Sale and
Contribution Agreement.

 

“Transferee Indemnified Party” has the meaning set forth in Section 7.1 of the
Sale and Contribution Agreement.

 

“Transferor” means Theravance.

 

“Transferor Account” has the meaning set forth in Section 5.4(d) of the Sale and
Contribution Agreement.

 

“Transferor Secured Amount” has the meaning set forth in Section 2.1(d) of the
Sale and Contribution Agreement.

 

“Transferred Assets” has the meaning set forth in Section 2.1(a) of the Sale and
Contribution Agreement.

 

“TRC LLC Rights and Obligations” has the meaning set forth in Exhibit B to the
Sale and Contribution Agreement.

 

“Trustee” means U.S. Bank National Association, a national banking association,
as initial trustee of the Notes under the Indenture, and any successor appointed
in accordance with the terms of the Indenture.

 

26

--------------------------------------------------------------------------------


 

“Trustee Closing Account” means the account of the Issuer maintained with the
Trustee at U.S. Bank National Association, ABA No. 091000022, Account
No. 173103321092, Account Name: Corporate Trust, Ref. Theravance /LABA PhaRMA,
Attention:  Josh Tripi.

 

“Trust Indenture Act” means the U.S. Trust Indenture Act of 1939, as amended.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, if, with respect to any financing statement
or by reason of any provisions of Applicable Law, the perfection or the effect
of perfection or non-perfection of the Liens granted to the Trustee pursuant to
the applicable Transaction Document is governed by the Uniform Commercial Code
as in effect in a jurisdiction of the United States other than the State of New
York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each
Transaction Document and any financing statement relating to such perfection or
effect of perfection or non-perfection.

 

“UMEC” means the long-acting muscarinic antagonist umeclidinium bromide or an
ester, salt or other noncovalent derivative thereof.

 

“United States Treasury” means the U.S. Department of the Treasury.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

“U.S. Person” means a U.S. person within the meaning of Regulation S.

 

“VI” means the long-acting beta2 agonist vilanterol or an ester, salt or other
noncovalent derivative thereof.

 

“VI Monotherapy” means (a) VI, solely as a monotherapy (i.e., excluding VI in
combination with any one or more other therapeutically active component(s)), and
(b) any and all product improvements, additional claims, line extensions, dosage
changes and alternate delivery systems, in each case, with respect to only VI
solely as a monotherapy (i.e., excluding VI in combination with any one or more
other therapeutically active component(s)).

 

“VI Monotherapy Royalty Payment”:

 

(a)                                 means the following payments, when, as and
if received by the Transferor under the Counterparty Agreement (or the Issuer as
the Transferor’s assignee under the Sale and Contribution Agreement) during the
Royalty Payment Term, subject to clauses (b) and (c) of this definition:

 

(i)                                     royalty payments on any global Net Sales
of VI Monotherapy by the Counterparty, its Affiliates and their licensees (and
their licensees’ Affiliates) to Third Parties (as “Affiliates” and “Third
Parties” are defined in the Counterparty Agreement) pursuant to Section 6.3 of
the Counterparty Agreement;

 

(ii)                                  any interest on amounts referred to in
clause (a)(i) immediately above that is paid pursuant to Section 6.8 of the
Counterparty Agreement;

 

27

--------------------------------------------------------------------------------


 

(iii)                               any Infringement Payments with respect to VI
Monotherapy in lieu of the payments referred to in clause (a)(i) immediately
above; and

 

(iv)                              any Other Amounts with respect to VI
Monotherapy in lieu of the payments referred to in clause (a)(i) immediately
above.

 

(b)                                 The payments and amounts set forth in clause
(a) above of this definition are subject to the reductions, deductions and
offsets contemplated by Sections 6.3, 6.4.1 and 6.9 of the Counterparty
Agreement.

 

(c)                                  The payments and amounts set forth in
clause (a) above of this definition do not include (i) any signing payments
(including any signing payments pursuant to Section 6.1.1 of the Counterparty
Agreement), (ii) any one-time fees for new compounds contributed to the
collaboration (including any one-time fee payments from the Counterparty to the
Transferor pursuant to Section 6.1.3 or 6.1.4 of the Counterparty Agreement),
(iii) any milestone payments pursuant to Section 6.2.2 of the Counterparty
Agreement, or (iv) any other payments (other than those expressly identified in
clause (a) above of this definition), in the case of clauses (i), (ii),
(iii) and (iv) of this clause (c), paid to the Transferee relating to VI
Monotherapy.

 

“Voluntary Bankruptcy” means (a) an admission in writing by the Issuer of its
inability to pay its debts generally or a general assignment by the Issuer for
the benefit of creditors, (b) the filing of any petition or answer by the Issuer
seeking to adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of the Issuer or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for the
Issuer or for any substantial part of its property, or (c) limited liability
company action taken by the Issuer to authorize any of the actions set forth in
clause (a) or clause (b) above.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

28

--------------------------------------------------------------------------------